                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

HARRIS DEMPSEY BALLOW,                        )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )   No. 2:20-cv-00018-JPH-DLP
                                              )
MARIA DEL SOCORRO FLORES LIERA,               )
DEL SUBSEBRETARIO DEL                         )
RELACIONES EXTERIORES Y DEL                   )
SUBSECRETARIO PARA AMERICA DEL                )
NORTE Mexico,                                 )
DEL SECRETARIO DEL RELACIONES                 )
EXTERIORES Mexico,                            )
PROCURADURIA GENERAL DE LA                    )
REPUBLICA Mexico,                             )
                                              )
                           Defendants.        )

                        ORDER SCREENING COMPLAINT
                       AND DISMISSING DEFICIENT CLAIM

      Plaintiff Harris Dempsey Ballow alleges that Defendants violated the

Racketeer Influenced and Corrupt Organizations Act. Dkt. 1. He has paid his

initial filing fee. Dkt. 6.

                                 I. Screening Standard

      Because Mr. Ballow is a prisoner, his amended complaint is subject to

the screening requirements of 28 U.S.C. § 1915A(b). This statute directs that

the court shall dismiss a complaint or any claim within a complaint which

“(1) is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or (2) seeks monetary relief from a defendant who is immune from

such relief.” Id. To satisfy the notice-pleading standard of Rule 8 of the

Federal Rules of Civil Procedure, a complaint must provide a “short and plain
                                          1
statement of the claim showing that the pleader is entitled to relief,” which is

sufficient to provide the defendant with “fair notice” of the claim and its basis.

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court

construes pro se pleadings liberally and holds them to less stringent standards

than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015).

                   II. Dismissal of Mr. Ballow’s Complaint

      Mr. Ballow has brought his claims under the private enforcement

mechanism of the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1964. Specifically, Mr. Ballow alleges that Defendants

submitted “fraudulent documents” in a different case and used “false,

fraudulent pretenses” when transmitting these documents. Dkt. 1 ¶¶ 14, 17.

      Allegations of fraud in a civil RICO complaint must be pled with

particularity under Federal Rule of Civil Procedure 9(b). Menzies v. Seyfarth

Shaw LLP, 943 F.3d 328, 341 (7th Cir. 2019). Pleading with particularity

means alleging “the who, what, when, where, and how” of the alleged fraud.

Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012). At a

minimum, a plaintiff must describe the “predicate acts of fraud with some

specificity and state the time, place, and content of the alleged false

representations, the method by which the misrepresentations were

communicated, and the identities of the parties to those misrepresentations.”

                                         2
Slaney v. The Int'l Amateur Athletic Fed’n, 244 F.3d 580, 597 (7th Cir. 2001).

Since RICO liability is limited to defendants who have “personally committed”

prohibited acts, a plaintiff must describe predicate acts of fraud “by each RICO

Defendant with some specificity.” Guaranteed Rate, Inc. v. Barr, 912 F. Supp.

2d 671, 684 (N.D. Ill. 2012); see id. at 597-98.

      Mr. Ballow’s complaint falls short of this standard. He does not allege

the time, place, and content of any fraudulent representations. Nor has he

alleged any facts describing how each of the defendants personally committed

those misrepresentations. Indeed, his complaint only identifies one defendant

by name; the remaining defendants are identified by their title, such as the

“Secretary of Foreign Relations.” Dkt. 1 ¶ 5. In total, the complaint does not

allege fraud with particularity. Therefore, Mr. Ballow’s complaint is

DISMISSED.

                        III. Opportunity to Show Cause

      Mr. Ballow shall have through March 23, 2020, in which to show cause

why judgment consistent with this Entry should not Enter. Failure to respond

to this Entry will result in the dismissal of this action without further notice.

SO ORDERED.

Date: 2/26/2020




Distribution:

HARRIS DEMPSEY BALLOW
42310080
TERRE HAUTE - USP
                                         3
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                4
